Title: To George Washington from Thomas Jefferson, 16 November 1793
From: Jefferson, Thomas
To: Washington, George


          
            [16 November 1793]
          
          Th: Jefferson with his respects to the President has the honor to inclose for his
            information the following letters written in consequence of the two last consultations
            preceding his departure. there being quadruplicates of most of them, the trouble of looking over them will be proportionably diminished to the
            President.
          
            
              Nov.
              8.
              four letters to the foreign ministers on the extent of
                our jurisdiction 
            
            
               
              10.
              Circular to the district-attornies on the same subject
                and on the mode of settling the cases which arise.
            
            
               
              do
              four letters to the foreign ministers on the mode of settling the cases which
                arise of captures within our jurisdiction 
            
            
               
              *do
              to Messrs Viar & Jaudenes, covering answer of Govr of Kentuckey as to
                military enterprizes projected there, & the information of the Govr of N.
                Carolina as to the Spanish prize carried in there.
            
            
               
              †13.
              to mister Hammond on the inexecution of the treaty.
            
            
               
              †
              to Govr Moultrie on Mr Genet’s suggestion of military enterprises projected.
            
            
               
              *
              to Judge Morris, inclosing Fitz Freeman’s petition.
            
            
               
              14.
              to mister Hammond on the Roehampton & Industry.
                to the District Attorney of Maryland on the brig Coningham. to d[itt]o on
                the condemnation of the Roehampton & Pilgrim by the Fr. Consul 
            
            
               
              15.
              to d[itt]o of Pensylvania on the Ship William. to mr Genet on same subject
                to mister Hammond on same subject.
            
          
          *these are on subjects not referred to our consultation.
          †these were in consequence of determinations at our consultations,
            but the letters, being in plain cases, were not communicated for inspection to the other
            gentlemen, after they were written.
          there are some other letters agreed on, but not yet
            copied.
        